--------------------------------------------------------------------------------

Exhibit 10.4


EXECUTION VERSION


PRIVATE PLACEMENT
WARRANTS PURCHASE AGREEMENT


THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of June 19, 2019
(this “Agreement”), is entered into by and between South Mountain Merger Corp.,
a Delaware corporation (the “Company”), and South Mountain LLC, a Delaware
limited liability company (the “Purchaser”).


WHEREAS, the Company intends to consummate an initial public offering of the
Company’s units (the “Public Offering”), each unit consisting of one share of
the Company’s Class A common stock, par value $0.0001 per share (a “Share”), and
one-half of one redeemable warrant, each whole warrant exercisable for one Share
at an exercise price of $11.50 per Share, as set forth in the Company’s
registration statement on Form S-1 related to the Public Offering (the
“Registration Statement”); and


WHEREAS, the Purchaser now wishes to purchase an aggregate of 6,454,500 warrants
(or 7,129,500 warrants if the underwriters’ over-allotment option is exercised
in full) (the “Warrants”), each Warrant entitling the holder to purchase one
Share at an exercise price of $11.50 per Share.


NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:


AGREEMENT


Section 1.          Authorization, Purchase and Sale; Terms of the Warrants.


A.          Authorization of the Warrants.  The Company has duly authorized the
issuance and sale of the Warrants to the Purchaser.


B.          Purchase and Sale of the Warrants.


(i)          As payment in full for the 6,454,500 Warrants being purchased under
this Agreement, the Purchaser shall pay $6,454,500 (the “Purchase Price”), by
wire transfer of immediately available funds in accordance with the Company’s
wiring instructions, at least one (1) business day prior to the closing of the
Public Offering, or on such other date as the Company and the Purchaser may
agree.


(ii)          In the event that the underwriters’ over-allotment option is
exercised in full, the Purchaser shall purchase up to an additional 675,000
Warrants (the “Additional Warrants”), in the same proportion as the amount of
the over-allotment option that is exercised, and simultaneously with such
purchase of Additional Warrants, as payment in full for the Additional Warrants
being purchased hereunder, and at least one (1) business day prior to the
closing of all or any portion of the over-allotment option, or on such other
date as the Company and the Purchaser may agree, the Purchaser shall pay $1.00
per Additional Warrant, up to an aggregate amount of $675,000, by wire transfer
of immediately available funds in accordance with the Company’s wiring
instructions.

--------------------------------------------------------------------------------

(iii)          The closing of the purchase and sale of the Warrants shall take
place simultaneously with the closing of the Public Offering (the “Initial
Closing Date”).  The closing of the purchase and sale of the Additional
Warrants, if applicable, shall take place simultaneously with the closing of all
or any portion of the over-allotment option (such closing date, together with
the Initial Closing Date, the “Closing Dates” and each, a “Closing Date”).  The
closing of the purchase and sale of each of the Warrants and the Additional
Warrants shall take place at the offices of Paul, Weiss, Rifkind, Wharton &
Garrison LLP, 1285 Avenue of the Americas, New York, New York, 10019, or such
other place as may be agreed upon by the parties hereto.


C.          Terms of the Warrants.


(i)          The Warrants shall have their terms set forth in a Warrant
Agreement to be entered into by the Company and a warrant agent, in connection
with the Public Offering (a “Warrant Agreement”).


(ii)          At or prior to the time of the Initial Closing Date, the Company
and the Purchaser shall enter into a registration rights agreement (the
“Registration Rights Agreement”) pursuant to which the Company will grant
certain registration rights to the Purchaser relating to the Warrants and the
Shares underlying the Warrants.


Section 2.          Representations and Warranties of the Company.  As a
material inducement to the Purchaser to enter into this Agreement and purchase
the Warrants, the Company hereby represents and warrants to the Purchaser (which
representations and warranties shall survive the Closing Dates) that:


A.          Organization and Corporate Power.  The Company is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company. 
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.


B.          Authorization; No Breach.


(i)          The execution, delivery and performance of this Agreement and the
Warrants have been duly authorized by the Company as of the Closing Dates.  This
Agreement constitutes a valid and binding obligation of the Company, enforceable
in accordance with its terms.  Upon issuance in accordance with, and payment
pursuant to, the terms of the Warrant Agreement and this Agreement, the Warrants
will constitute valid and binding obligations of the Company, enforceable in
accordance with their terms as of the Closing Dates.


(ii)          The execution and delivery by the Company of this Agreement and
the Warrants, the issuance and sale of the Warrants, the issuance of the Shares
upon exercise of the Warrants and the fulfillment of, and compliance with, the
respective terms hereof and thereof by the Company, do not and will not as of
the Closing Dates (a) conflict with or result in a breach of the terms,
conditions or provisions of, (b) constitute a default under, (c) result in the
creation of any lien, security interest, charge or encumbrance upon the
Company’s capital stock or assets under, (d) result in a violation of, or (e)
require any authorization, consent, approval, exemption or other action by or
notice or declaration to, or filing with, any court or administrative or
governmental body or agency pursuant to the certificate of incorporation or the
bylaws of the Company (in effect on the date hereof or as may be amended prior
to completion of the contemplated Public Offering), or any material law,
statute, rule or regulation to which the Company is subject, or any agreement,
order, judgment or decree to which the Company is subject, except for any
filings required after the date hereof under federal or state securities laws.
2

--------------------------------------------------------------------------------



C.          Title to Securities.  Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Shares issuable
upon exercise of the Warrants will be duly and validly issued, fully paid and
nonassessable.  Upon issuance in accordance with, and payment pursuant to, the
terms hereof and the Warrant Agreement, the Purchaser will have good title to
the Warrants and the Shares issuable upon exercise of such Warrants, free and
clear of all liens, claims and encumbrances of any kind, other than (i) transfer
restrictions hereunder and under the other agreements contemplated hereby, (ii)
transfer restrictions under federal and state securities laws, and (iii) liens,
claims or encumbrances imposed due to the actions of the Purchaser.


D.          Governmental Consents.  No permit, consent, approval or
authorization of, or declaration to or filing with, any governmental authority
is required in connection with the execution, delivery and performance by the
Company of this Agreement or the consummation by the Company of any other
transactions contemplated hereby.


E.          Regulation D Qualification.  Neither the Company nor, to its
knowledge, any of its affiliates, officers, directors or beneficial stockholders
of 20% or more of its outstanding securities, has experienced a disqualifying
event as enumerated pursuant to Rule 506(d) of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”).


Section 3.          Representations and Warranties of the Purchaser.  As a
material inducement to the Company to enter into this Agreement and issue and
sell the Warrants to the Purchaser, the Purchaser hereby represents and warrants
to the Company (which representations and warranties shall survive the Closing
Dates) that:


A.          Organization and Requisite Authority.  The Purchaser possesses all
requisite power and authority necessary to carry out the transactions
contemplated by this Agreement.


B.          Authorization; No Breach.


(i)          This Agreement constitutes a valid and binding obligation of the
Purchaser, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other laws of
general applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).
3

--------------------------------------------------------------------------------

(ii)          The execution and delivery by the Purchaser of this Agreement and
the fulfillment of and compliance with the terms hereof by the Purchaser does
not and shall not as of the Closing Dates conflict with or result in a breach by
the Purchaser of the terms, conditions or provisions of any agreement,
instrument, order, judgment or decree to which the Purchaser is subject.


C.          Investment Representations.


(i)          The Purchaser is acquiring the Warrants and, upon exercise of the
Warrants, the Shares issuable upon such exercise (collectively, the
“Securities”), for the Purchaser’s own account, for investment purposes only and
not with a view towards, or for resale in connection with, any public sale or
distribution thereof.


(ii)          The Purchaser is an “accredited investor” as such term is defined
in Rule 501(a)(3) of Regulation D  under the Securities Act and the Purchaser
has not experienced a disqualifying event as enumerated pursuant to Rule 506(d)
of Regulation D under the Securities Act.


(iii)          The Purchaser understands that the Securities are being offered
and will be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.


(iv)          The Purchaser did not enter into this Agreement as a result of any
general solicitation or general advertising within the meaning of Rule 502(c)
under the Securities Act.


(v)          The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. 
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.  The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.


(vi)          The Purchaser understands that no United States federal or state
agency or any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.


(vii)          The Purchaser understands that: (a) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (1)
subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.
4

--------------------------------------------------------------------------------



(viii)          The Purchaser has such knowledge and experience in financial and
business matters, knowledge of the high degree of risk associated with
investments in the securities of companies in the development stage such as the
Company, is capable of evaluating the merits and risks of an investment in the
Securities and is able to bear the economic risk of an investment in the
Securities in the amount contemplated hereunder for an indefinite period of
time.  The Purchaser has adequate means of providing for its current financial
needs and contingencies and will have no current or anticipated future needs for
liquidity which would be jeopardized by the investment in the Securities.  The
Purchaser can afford a complete loss of its investments in the Securities.


Section 4.          Conditions of the Purchaser’s Obligations.  The obligations
of the Purchaser to purchase and pay for the Warrants are subject to the
fulfillment, on or before the Closing Dates, of each of the following
conditions:


A.          Representations and Warranties.  The representations and warranties
of the Company contained in Section 2 shall be true and correct at and as of the
Closing Dates as though then made.


B.          Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Closing Dates.


C.          No Injunction.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.


D.          Warrant Agreement.  The Company shall have entered into a Warrant
Agreement with a warrant agent on terms satisfactory to the Purchaser (the
“Warrant Agreement”).


Section 5.          Conditions of the Company’s Obligations.  The obligations of
the Company to the Purchaser under this Agreement are subject to the
fulfillment, on or before the Closing Dates, of each of the following
conditions:


A.          Representations and Warranties.  The representations and warranties
of the Purchaser contained in Section 3 shall be true and correct at and as of
the Closing Dates as though then made.


B.          Performance.  The Purchaser shall have performed and complied with
all agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before the
Closing Dates.


C.          No Injunction.  No litigation, statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by or in any court or governmental authority of
competent jurisdiction or any self-regulatory organization having authority over
the matters contemplated hereby, which prohibits the consummation of any of the
transactions contemplated by this Agreement or the Warrant Agreement.
5

--------------------------------------------------------------------------------

D.          Warrant Agreement.  The Company shall have entered into the Warrant
Agreement.


Section 6.          Termination.  This Agreement may be terminated at any time
after December 31, 2019 upon the election by either the Company or a Purchaser
entitled to purchase a majority of the Warrants upon written notice to the other
parties if the closing of the Public Offering does not occur prior to such date.


Section 7.          Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the Closing Dates.


Section 8.          Definitions.  Terms used but not otherwise defined in this
Agreement shall have the meaning assigned to such terms in the Registration
Statement.


Section 9.          Miscellaneous.


A.          Successors and Assigns.  Except as otherwise expressly provided
herein, all covenants and agreements contained in this Agreement by or on behalf
of any of the parties hereto shall bind and inure to the benefit of the
respective successors of the parties hereto whether so expressed or not. 
Notwithstanding the foregoing or anything to the contrary herein, the parties
may not assign this Agreement, other than assignments by the Purchaser to
affiliates thereof.


B.          Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be prohibited
by or invalid under applicable law, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of this Agreement.


C.          Counterparts.  This Agreement may be executed simultaneously in two
or more counterparts, none of which need contain the signatures of more than one
party, but all such counterparts taken together shall constitute one and the
same agreement.


D.          Descriptive Headings; Interpretation.  The descriptive headings of
this Agreement are inserted for convenience only and do not constitute a
substantive part of this Agreement.  The use of the word “including” in this
Agreement shall be by way of example rather than by limitation.
6

--------------------------------------------------------------------------------



E.          Governing Law.  This Agreement and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of New York applicable to contracts wholly performed within the borders of such
state, without giving effect to the conflict of law principles thereof.  The
parties hereto irrevocably submit to the exclusive jurisdiction of any federal
court sitting in the Southern District of New York or any state court located in
New York County, State of New York, over any suit, action or proceeding arising
out of or relating to this Agreement.  To the fullest extent they may
effectively do so under applicable law, the parties hereto irrevocably waive and
agree not to assert, by way of motion, as a defense or otherwise, any claim that
they are not subject to the jurisdiction of any such court, any objection that
they may now or hereafter have to the laying of the venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.


F.          Amendments.  This letter agreement may not be amended, modified or
waived as to any particular provision, except by a written instrument executed
by all parties hereto.


[Signature page follows]
7

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.



 
COMPANY:
         
SOUTH MOUNTAIN MERGER CORP.
         
By:
/s/ Charles B. Bernicker    
Name: Charles B. Bernicker
   
Title:   Chief Executive Officer
         
SOUTH MOUNTAIN LLC
           
By: Harbour Reach Holdings LLC, its
   
managing member
             
By: Netherton Investments Limited,
     
its managing member
                           
By:
/s/ Robert Heaselgrave    
Name: Robert Heaselgrave
   
Title:   Director





[Signature Page to Private Placement Warrants Purchase Agreement]

--------------------------------------------------------------------------------